Citation Nr: 0810763	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  02-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for hypertension, 
rated as 10 percent disabling from September 6, 1997 to 
February 10, 2000, and as 20 percent disabling from February 
11, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1979 to September 
1997.  In a December 1999 decision, the RO determined that 
the veteran's service from April 11, 1995 to September 5, 
1997 was dishonorable for VA purposes.  38 C.F.R. 
§ 3.12(d)(3).

In his October 2002 VA Form 9, the veteran requested a 
hearing before the Board in Washington, DC.  In late June 
2004, five days before the scheduled hearing date, his 
representative wrote the Board and asked that the hearing be 
postponed.  In July 2004, that motion was denied by the 
Veteran's Law Judge who had been assigned to conduct the 
hearing.  38 C.F.R. § 20.702.

The veteran's appeal was previously before the Board in 
August 2004, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period beginning September 6, 1997 and ending 
February 10, 2000, the veteran's hypertension was not 
manifested by diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.

2.  For the period beginning February 11, 2000, the veteran's 
hypertension is not manifested by diastolic pressure 
predominantly 120 or more.


CONCLUSIONS OF LAW

1.  For the period beginning September 6, 1997 and ending 
February 10, 2000, the criteria for a rating in excess of 10 
percent for service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7101 (2007).
2.  For the period beginning February 11, 2000, the criteria 
for a rating in excess of 20 percent for service-connected 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings. Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007), a 
10 percent evaluation is assigned for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; it is also the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is assigned for diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent evaluation is assigned for 
diastolic pressure predominantly 120 or more.

The rating criteria governing the evaluation of 
cardiovascular diseases were revised effective January 12, 
1998.  Where pertinent law or regulation is amended while an 
increased rating claim is pending, as is the case here, the 
Board should first determine whether applying the revised 
criteria would result in impermissible retroactivity, and 
ensure that such application does not extinguish the 
veteran's rights or benefits pre-revision.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  If the revised criteria are more favorable 
to the claimant, then the implementation of such criteria 
cannot be any earlier than the effective date of revision, as 
a matter of law.  See 38 U.S.C.A. § 5110(g) (West 2002).

Old Diagnostic Code 7101 assigned a 40 percent rating for 
hypertensive vascular disease with diastolic pressure 
predominantly 120 or more and moderately severe symptoms.  A 
20 percent rating was assigned with diastolic pressure 
predominantly 110 or more with definite symptoms.  A 10 
percent rating was assigned with diastolic pressure 
predominantly 100 or more.  Note 2 provided that, when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum 10 percent was to be 
assigned.

The evidence does not support a rating higher than 10 percent 
for the period beginning September 6, 1997 and ending 
February 10, 2000, or a rating higher than 20 percent for the 
period beginning February 11, 2000, whether based on old or 
new criteria.

In a December 1999 rating decision, the RO granted the 
veteran service connection for hypertension.  An evaluation 
of 10 percent was assigned, effective September 6, 1997.  
This evaluation was based on evidence of a blood pressure 
reading of 162/100 in November 1993 and evidence that the 
veteran required continuous medication to control his 
hypertension.

In a November 2000 statement, the veteran claimed that he 
should have been given a higher evaluation for his service-
connected hypertension because his diastolic pressure was 
predominantly 120 or more and his systolic pressure was 
predominantly 200 or more.  He also noted that he was taking 
three or four different types of blood pressure medication.

In a December 2001 rating decision, the RO granted the 
veteran an increased rating of 20 percent for his service 
connected hypertension, effective February 11, 2000.  This 
increased rating was based on medical records from the Texas 
Department of Criminal Justice showing evidence of diastolic 
pressure of predominantly 110 or more.

In his August 2002 notice of disagreement, the veteran argued 
that he should have been given a 40 percent rating for his 
hypertension because the record showed evidence of diastolic 
pressure of 120 or more on four occasions and systolic 
pressure of 200 on one occasion.

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for the veteran's hypertension 
prior to February 11, 2000, as there is no indication that 
the veteran's diastolic pressure was predominantly 110 or 
more or that his systolic pressure was predominantly 200 or 
more.  Service medical records show that a blood pressure 
reading in November 1993 was 162/100, and treatment records 
from the Texas Department of Criminal Justice show that in 
August 1999, the veteran had a blood pressure reading of 
190/114.  This one elevated reading does not show that the 
veteran's diastolic pressure was predominantly 110 or more 
prior to February 11, 2000.

The evidence of record also does not support the assignment 
of a rating in excess of 20 percent for the veteran's 
service-connected hypertension since February 11, 2000, as 
the evidence of record does not show that the veteran's 
diastolic pressure has been predominantly 120 or more.  In 
this regard, the Board notes that the veteran submitted 
medical records from K. Kuykendall, MD dated from May 2004 to 
July 2005 which show blood pressure readings of 188/126, 
190/124, 182/122 and 194/122.  However, these records appear 
to have been altered and therefore, their authenticity is 
questionable.  Treatment records from the Texas Department of 
Criminal Justice dated from August 1999 to September 2000 
show only four instances of blood pressure readings with 
diastolic pressure of 120 or more, once in February 2000, 
once in March 2000, once in April 2000, and once in September 
2000.  Furthermore, treatment records from the same facility 
dated from October 1996 to April 2007 show that the veteran 
had elevated blood pressure readings of 190/120 in October 
1996; 192/118 in October 1997; 202/116 in October 2003; and 
212/138 in May 2006.  Otherwise, blood pressure readings 
showed diastolic pressure ranging from 90 to 106.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in August 2001, prior to the initial 
adjudication of the claim, and in August 2004, the veteran 
was provided with the notice required by section 5103(a), to 
include notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  The 
veteran was given the specific notice required by Dingess v. 
Nicholson in the November 2007 supplemental statement of the 
case.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

The Board acknowledges that the notice provided in August 
2001 and August 2004 did not cover all of the elements of the 
notice required by the recent Vazquez-Flores decision.  
Nonetheless, the Board concludes that the veteran was not 
prejudiced in this instance, as the 2001 and 2004 notice 
suggested types of evidence, including both medical and lay 
evidence, that could support the veteran's claim for 
increase, and the veteran was given the specific rating 
criteria in the statement of the case and supplemental 
statements of the case.  Therefore, he had actual notice of 
the rating criteria to be applied to the disability at issue.  
The veteran also provided specific information concerning his 
disabling manifestations during the course of his claim and 
appeal.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  

The Board is satisfied that any procedural errors in the 
development of the claim by the originating agency were not 
prejudicial to the veteran.


	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for the period beginning 
September 6, 1997 and ending February 10, 2000 is denied.

A rating in excess of 20 percent for the period beginning 
February 11, 2000 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


